DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	Claims 22, 23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 22, the phrase “different from” is ambiguous and indefinite since it is unclear what context is behind this phrase “different from” between the “top member”, the “first member” and the “first flap”?  Is the “top member” made of metal?  Is the “first member” made of hard plastic?  Is the “first flap” made of cardboard?  Clear clarification is requested.
Claim Rejections - 35 USC § 103
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 1, 4-11, 13, 14, 19-22, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Merton (2020/0061515 A1) in view of Glesser et al (2,289,009).
5.	Regarding to claim 1, Merton discloses an air filter (20 in Fig. 1) comprising: a filter frame (28 in Fig. 11) comprising: a first member comprising a first surface; a filter media attached to the filter frame (28); and a first pulling element (300) attached to the first member of the filter frame (28).  Merton discloses the filter media being passive In re Leshin, 125 USPQ 416.
6.	Regarding to claims 4 and 5, Merton shows in Figures 12 and 13 that the first and second flap (300) contact the surface of the member of filter frame (28) (see Fig. 13) and at an angled condition (see Fig. 12) when ready to be pulled by a hand of a user.
7.	Regarding to claim 6, Merton shows in Figure 11 that the first and second pulling elements (300) are a single piece construction.
8.	Regarding to claims 7 and 8, Merton shows in Figure 11 that the first and second pulling elements (300) having recesses on the surface of the filter frame (28).
9.	Regarding to claims 10, 11, 13 and 14 calling for various structure of the flap such as a thread (claim 10), a split-pin (claim 11), a loop (claim 13) and a ball (claim 14), it would have been obvious to a person having ordinary skill in the art at the time the invention was made to adopt any structure of the pulling flap such as a thread, a split-in, a loop or a ball in place of the flap of Merton as interchangeable equivalents, because one of ordinary skill in the art would have been able to carry out such substitution to achieve predictable result of effectively facilitate the pulling action to remove the filter element.  “The combination of familiar elements according to known KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ 2d 1385 (2007).  In the instant case, the equivalence of a thread, a split-pin, a loop or a ball for the use as pulling tab and the selection of any of these known equivalents would be within the level of ordinary skill in the art.
10.	Regarding to claim 19, Merton shows in Figure 11 that the first pulling element (300) is a first region opposite the first surface of the first member of the filter frame (28); wherein the first region is in a first pre-cut hole (302) behind a first perforated flap (300); and wherein the first perforated flap (300) is configured to be poked in by a finger or a tool through the hole (302) so that the flap can be lifted to engage and remove the filter (see paragraph 0023).
11.	Regarding to claim 20, Merton shows in Figure 11 that the perforated flap (300) having a rectangular shape and not a semi-circle shape.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the perforated flap to be any shape such as semi-circle or square or rectangular or triangular shape, as desired, since it is well-settled that mere change of shape without affecting the function of the part would have been an obvious design modifications.  Eskimo Pie Corp v. Levous et al 3 USPQ 23.
12.	Regarding to claim 21, Merton discloses a method of using the air filter (28) of claim 19, the method comprising the steps of poking into the first perforated flap (300 in Fig. 11) by the finger or the tool; and from an installed condition, pulling the air filter (28) out of a housing by the finger or the tool (see paragraph 0024).

14.	Regarding to claim 24, Merton shows in Figures 11 and 13 that the filter frame (28) and the first flap (300) are a single piece construction. 
15.	Regarding to claim 25, Merton discloses the filter frame (28) and the first flap (300) are a single piece construction made of a cardboard material (see paragraph 0003).
Allowable Subject Matter
16.	Claims 3, 18 and 26 allowed.
17.	The following is an examiner’s statement of reasons for allowance:  None of the prior arts discloses the air filter characterized by an installed condition in which a majority portion of the air filter is disposed in a housing except that the first surface is exposed from the housing; and an uninstalled condition in which another majority portion of the air filter is out of the housing; wherein the air filter further comprises a plurality of wires; wherein the filter frame further comprises a top member; and a bottom . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
18.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior arts discloses the air filter further comprising the first and second tools stored in a first and second pockets behind the surface of the filter frame, and when in accessible condition the first element of the second tool directly contacts the second recess region, and the third element of the second tool is held by another hand of the user.
Response to Amendment
19.	Applicant's arguments filed on February 23, 2022 have been fully considered but they are not persuasive. 
20.	Applicant amends claim 3 to be an independent claim.  As a result, claim 3 is allowed.  Claim 26 depends on claim 3 thus is allowed.  Claim 18 is allowed.
21.	From the amendment filed on February 23, 2022, claims 4-10, 11, 13, 14 and 19-21 now depend on claim 1 (instead of originally claim 3) and thus are rejected under the 
22.	Regarding to claim 1, Merton discloses an air filter (20 in Fig. 1) comprising: a filter frame (28 in Fig. 11) comprising: a first member comprising a first surface; a filter media attached to the filter frame (28); and a first pulling element (300) attached to the first member of the filter frame (28).  Merton discloses the filter media being passive media (22) such as activated charcoal, zeolite or other material (paragraphs 0020 & 0021) and not a filter cloth. 
The Examiner introduces Glesser et al (2,289,009) as the secondary reference in combination with Merton under the 103 rejection of claims 1 and 19-25 to show:  Glesser et al disclose a filter media could be a filter cloth (14, page 2, line 21).  
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to substitute the passive filter media of Merton by a filter cloth as taught by Glesser et al since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
23.	Regarding to claim 19, Merton shows in Figure 11 that the first pulling element (300) is a first region opposite the first surface of the first member of the filter frame (28); wherein the first region is in a first pre-cut hole (302) behind a first perforated flap (300); and wherein the first perforated flap (300) is configured to be poked in by the finger or a tool through the hole (302) so that the flap can be lifted to engage and remove the filter (see paragraph 0023).

Applicant amends claim 22 to include the phrase “different from” which is ambiguous, indefinite and not understood since it is unclear what context is behind this phrase “different from” between the “top member”, the “first member” and the “first flap”?  Is the “top member” made of metal?  Is the “first member” made of hard plastic?  Is the “first flap” made of cardboard?  Clear clarification is requested.
25.	Applicant’s arguments with respect to claims 1, 4-11, 13, 14, 19-22, 23 and 25 have been thoroughly considered but are moot in view of the rejection, as discussed above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        February 28, 2022